Citation Nr: 0431986	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral calluses of the feet, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to April 
1979.

The case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Board notes that the veteran presented testimony during a 
hearing on appeal before the undersigned Veterans Law Judge 
(VLJ) on July 23, 2004.  A copy of the hearing transcript 
issued following the hearing is of record.

The Board also notes that the veteran's representative raised 
the issue of the veteran's claims seeking entitlement to 
benefits pursuant to 38 C.F.R. § 4.29.  According to the 
veteran's representative the veteran raised the issue of 
paragraph 29 benefits on three separate occasions, but there 
is no indication that the RO ever addressed his claims for 
such benefits.  Consequently, the Board refers the issue of 
entitlement to benefits pursuant to 38 C.F.R. § 4.29 back to 
the RO for appropriate action.  

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that while VA examination reports show recurring 
callosities of both feet, as well as additional symptoms as 
to each foot, the rating decisions of record do not indicate 
that the RO has assigned separate evaluations for the 
veteran's bilateral foot disorders.  In this regard, the RO 
should cite the governing law and regulation that permits 
both the disability of the right foot and the disability of 
the left foot to be rated as one disability, or to rate the 
right and left foot disorders as separate and distinct 
disabilities.  

Additionally, the veteran has requested that the VA reexamine 
his feet, and that a podiatrist perform his examination.  
Apparently, there was some confusion as to whether the 
veteran failed to appear for his previously scheduled VA 
examination.  According to the veteran's notice of 
disagreement, received in April 2003, he did appear for his 
scheduled VA examination, but was told that he could 
reschedule his examination with a podiatrist at the VA 
Medical Center (VAMC) in Washington, DC.  VA also has a duty 
to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board finds 
that a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment 
(the complete claims folder) so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), it is the 
Board's opinion that such an examination should be afforded 
the veteran before an appellate decision on the merits of his 
claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
service-connected calluses of the feet 
since January 2003, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his feet 
disabilities at any VAMC since March 
2003.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VAMC 
(the veteran indicated in various 
correspondence that he wishes his 
examination to be performed at the VAMC 
in Washington, DC; however, the RO should 
contact the veteran to confirm the 
location) for the veteran to be afforded 
a VA medical examination, performed by a 
podiatrist, to evaluate the nature, 
severity, and etiology of the veteran's 
service-connected calluses of the feet.  
If the examiner finds no disorders, the 
examiner should so indicate.  The RO must 
make the claims file available to the 
examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disabilities, to include 
a complete and detailed discussion of all 
functional limitations associated with 
these disabilities, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disabilities have 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.

Further, the examiner should render an 
opinion as to whether the service-
connected disability of the feet alone 
has caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to an increased 
evaluation for bilateral calluses of the 
feet.  To this end, the RO should 
determine whether or not separate ratings 
should be assigned for each foot.  If the 
RO rate the veteran's right and left foot 
disabilities jointly, a citation to the 
pertinent law and regulation supporting 
the determination to rate them together 
must be provided.  Alternatively, the RO 
should rate the disability of the right 
and left foot separately.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




